Detailed Action
	This action is responsive to an original application filed on 3/24/2020 with acknowledgement that this application claims a priority date of 3/25/2019 to US Provisional Application 62/823,170.
	Claims 1-10 are currently pending.  Claim 1 is an independent claim.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2020 was filed after the application filing date of 3/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  See Paragraphs 0002, 0003, and 0024 of the Specification which list multiple US Patent documents that are not listed on an IDS.
Specification
The disclosure is objected to because of the following informalities:
In Paragraph 0005 of the Specification, “dispending unit” should be revised to “dispensing unit” to correct an apparent scrivener’s error.
In Paragraph 0025 of the Specification, “defines a first and a second channels” should be revised to “defines a first channel and a second channel” to ensure proper grammar.
In Paragraph 0030 of the Specification, “the first flow adjustment may consist in a cylindrical member” should be revised to “the first flow adjustment mechanism may consist of a cylindrical member” to ensure proper antecedent basis and proper grammar.
In Paragraph 0030 of the Specification, “the second flow adjustment mechanism 42 may consist in a cylindrical member” should be revised to “the second flow adjustment mechanism 42 may consist of a cylindrical member” to ensure proper grammar.
Appropriate correction is required.
Claim Objections
Claims 2 and 9-10 are objected to because of the following informalities:
In Claim 2 Line 3, “modifying size of a section of the first channel” should be revised to “modifying a section size of the first channel” or something similar to ensure proper antecedent basis and proper grammar.
In Claim 2 Lines 5-6, “modifying size of a section size of the second channel” should be revised to “modifying a section size of the second channel” or something similar to ensure proper antecedent basis and proper grammar.
In Claim 9 Line 6, “sends instructions the first flow adjustment mechanism” should be revised to “sends instructions to the first flow adjustment mechanism” to ensure proper grammar.
In Claim 10 Lines 2-3, “one of the pressure relief valve and pressure relief pipe being connected to the first channel and are adapted” should be revised to “one of the pressure relief valves and one of the pressure relief pipes being connected to the first channel and being adapted” to ensure proper grammar.
In Claim 10 Lines 4-6,”another one of the pressure relief valve and another one of the pressure relief pipe being connected to the second channel and are adapted” should be revised to ”another one of the pressure relief valves and another one of the pressure relief pipes being connected to the second channel and being adapted” to ensure proper grammar.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first flow adjustment mechanism” and a “second flow adjustment mechanism” in Claims 1-2 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The term “flow adjustment mechanism” corresponds to the disclosure in Paragraph 0030 of the Specification which states, "the first flow adjustment may consist in a cylindrical member which pushes against the first channel so as to reduce, in the vicinity of the extremity of the cylindrical member, a cross-section of the first channel thereby reducing the flow of the first liquid in the first channel of the manifold 10. Similarly, the second flow adjustment mechanism 42 may consist in a cylindrical member which pushes against the second channel so as to reduce, in the vicinity of the extremity of the second cylindrical member, a cross-section of the second channel thereby reducing the flow of the second liquid in the second channel of the manifold 10. The present manifold 10 and the present foam dispensing unit 100 are not limited to such an example of first and second flow adjustment mechanisms 40 and 42, and any type of adjustment which may reduce the flow of liquid in a channel may be used”.  Based on the disclosure and the claims as a whole the examiner interprets “first flow adjustment mechanism” and “second flow adjustment mechanism” in Claims 1-2 and 9 to be each be a cylindrical member, an adjustable obstruction, or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB 2019/022678 A1 to Donaldson (“Donaldson”).
As to Claim 1, Donaldson discloses a foam dispensing unit (Fig. 1 #10 “spray application system”) comprising: 
a mixing nozzle (Fig. 1 #28, See Paragraph 0014) having a mixing chamber (See Paragraph 0017 and Annotated Fig. 1) for combining first and second liquids (See Paragraphs 0014-0016, the first and second liquids are compounds A and B) received therein and ejecting therefrom a foam (See Paragraph 0014); 
a manifold (See Annotated Fig. 1) defining a first channel (See Annotated Fig. 1, the first channel consists of #20 and #30) and a second channel (See Annotated Fig. 1, the second channel consists of #22 and #32), the first channel having an input for receiving the first liquid (See Annotated Fig. 1) and an output for directing the first liquid into the mixing nozzle (See Annotated Fig. 1), the second channel having an input for receiving the second liquid (See Annotated Fig. 1) and an output for directing the second liquid into the mixing nozzle (See Annotated Fig. 1); 
a first flow adjustment mechanism (See Annotated Fig. 1, the first flow adjustment mechanism consists of pump 12 and a set of sensors 42 and actuators 44) positioned along the first channel for controlling a flow of the first liquid at the output of the first channel (See Annotated Fig. 1 and Paragraph 0019, the valves are equivalent to adjustable obstructions); 
a second flow adjustment mechanism (See Annotated Fig. 1, the second flow adjustment mechanism consist of pump 14 and another set of sensors 42 and actuators 44) positioned along the second channel for controlling a flow of the second liquid at the output of the second channel (See Annotated Fig. 1 and Paragraph 0019, the valves are equivalent to adjustable obstructions); and 
a heating element (#34 “heating system”) for heating the first and second channels of the manifold (See Paragraph 0016, the heating system #34 heats #30 of the first channel and #32 of the second channel).
As to Claim 2, in reference to the foam dispensing unit of Donaldson as applied to Claim 1 above, Donaldson further discloses wherein: 
the first flow adjustment mechanism controls the flow of the first liquid in the first channel by modifying size of a section of the first channel (See Paragraph 0019-0026 disclosing valves, positioners, and so on being part of the first flow adjustment mechanism.  It is understood that valves and/or positioners modify a section of the first channel to control flow.); and 
the second flow adjustment mechanism controls the flow of the second liquid in the second channel by modifying size of a section size of the second channel (See Paragraph 0019-0026 disclosing valves, positioners, and so on being part of the second flow adjustment mechanism.  It is understood that valves and/or positioners modify a section of the first channel to control flow).
As to Claim 3, in reference to the foam dispensing unit of Donaldson as applied to Claim 1 above, Donaldson further discloses comprising a manual shutoff for closing the output of the first channel and the output of the second channel simultaneously (See Annotated Fig. 1 showing a trigger on the spray gun, it is understood that the trigger closes output of the first and second channel at the same time).
As to Claim 4, in reference to the foam dispensing unit of Donaldson as applied to Claim 1 above, Donaldson further discloses comprising a pressure sensor, the pressure sensor measuring one of the following: a pressure of the first liquid, or a pressure of the second liquid (See first and second sensors in Annotated Fig. 1, See Paragraph 0019.  The first pressure sensor measures pressure of the first liquid and the second pressure sensor measures pressure of the second liquid.).
As to Claim 5, in reference to the foam dispensing unit of Donaldson as applied to Claim 1 above, Donaldson further discloses comprising a plurality of pressure sensors, one of the pressure sensors measuring a pressure of the first liquid in the first channel, and one of the pressure sensors measuring a pressure of the second liquid in the second channel (See first and second sensors in Annotated Fig. 1, See Paragraph 0019.  The first pressure sensor measures pressure of the first liquid and the second pressure sensor measures pressure of the second liquid.).
As to Claim 6, in reference to the foam dispensing unit of Donaldson as applied to Claim 1 above, Donaldson further discloses comprising a flow sensor, the flow sensor metering one of the following: a flow of the first liquid, or a flow of the second liquid (See first and second sensors in Annotated Fig. 1, See Paragraph 0019.  The first sensor measures a flow of the first liquid and the second sensor measures a flow of the second liquid.).
As to Claim 7, in reference to the foam dispensing unit of Donaldson as applied to Claim 1 above, Donaldson further discloses comprising a plurality of flow sensors, one of the flow sensors metering a flow of the first liquid and one of the flow sensors metering a flow of the second liquid (See first and second sensors in Annotated Fig. 1, See Paragraph 0019.  The first sensor measures a flow of the first liquid and the second sensor measures a flow of the second liquid.).
As to Claim 8, in reference to the foam dispensing unit of Donaldson as applied to Claim 7 above, Donaldson further discloses wherein the plurality of flow sensors transmits the measured flow of the first liquid and the flow of the second liquid wirelessly (See Paragraph 0029).
As to Claim 9, in reference to the foam dispensing unit of Donaldson as applied to Claim 7 above, Donaldson further discloses wherein the plurality of flow sensors are electronically connected to a processor (Fig. 1 #40 “processor”), the processor executing instructions which upon receipt of the measured flow of the first liquid and the measured flow of the second liquid, calculates the required adjustment to the first flow adjustment mechanism and the second flow adjustment mechanism and sends instructions the first flow adjustment mechanism and the second flow adjustment mechanism accordingly (See Paragraphs 0020-0029).

    PNG
    media_image1.png
    739
    989
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Donaldson in view of US PGPUB 2014/0209630 A1 to O’Leary.
Regarding Claim 10, in reference to the foam dispensing unit of Donaldson as applied to Claim 1 above, Donaldson does not disclose further comprising two pressure relief valves and two pressure relief pipes, one of the pressure relief valve and pressure relief pipe being connected to the first channel and are adapted for releasing undesirable pressure of the first liquid in the first channel, another one of the pressure relief valve and another one of the pressure relief pipe being connected to the second channel and are adapted for releasing undesirable pressure of the second liquid in the second channel.
However, O’Leary discloses a foam dispensing unit (See Fig. 1) comprising: 
a mixing nozzle (Fig. 1 #22 “applicator”) having a mixing chamber for combining first and second liquids received therein and ejecting therefrom a foam (See Paragraphs 0048-0049);
a manifold (See Annotated Fig. 1) defining a first channel (Fig. 1 #1021) and a second channel (Fig. 1 #1023), the first channel having an input for receiving the first liquid and an output for direction the first liquid into the mixing nozzle (See Annotated Fig. 1), the second channel having an input for receiving the second liquid and an output for directing the second liquid into the mixing nozzle (See Annotated Fig. 1); and
two pressure relief valves (Fig. 1 #1070 and #1080 “purge valves”) and two pressure relief pipes (See Annotated Fig. 1, each outlet #1072 is equivalent to a pressure relief pipe), one of the pressure relief valves and one of the pressure relief pipes being connected to the first channel (See Annotated Fig. 1 and Paragraphs 0059-0060) and being adapted for releasing undesirable pressure of the first liquid in the first channel (See Paragraphs 0059-0060), another one of the pressure relief valves and another one of the pressure relief pipes being connected to the second channel (See Annotated Fig. 1 and Paragraphs 0059-0060) and being adapted for releasing undesirable pressure of the second liquid in the second channel (See Paragraphs 0059-0060).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam dispensing unit of Donaldson as applied to Claim 1 above to further comprise two pressure relief valves and two pressure relief pipes, one of the pressure relief valves and one of the pressure relief pipe being connected to the first channel and being adapted for releasing undesirable pressure of the first liquid in the first channel, another one of the pressure relief valves and another one of the pressure relief pipes being connected to the second channel and being adapted for releasing undesirable pressure of the second liquid in the second channel, as taught by O’Leary for the purpose of removing air bubbles from the manifold (See Paragraph 0060).

    PNG
    media_image2.png
    684
    822
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 
6/1/2022

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        June 2, 2022